                                                                       Case 2:21-cv-01121-JAD-EJY Document 33
                                                                                                           32 Filed 09/13/21
                                                                                                                    09/10/21 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Vanguard Dealer Services, LLC and
                                                                 Motor Dealer Services Group, LLC
                                                             8

                                                             9                                  UNITED STATES DISTRICT COURT

                                                            10                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    VANGUARD DEALER SERVICES, LLC and                      Case No. 2:21-cv-01121-JAD-EJY
                                                                  MOTOR DEALER SERVICES GROUP, LLC,
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                                         Plaintiffs,
                                                            13                                                           ORDER GRANTING UNOPPOSED
                                                                  v.                                                     MOTION TO EXTEND TIME TO
                                                            14                                                           FILE RESPONSE AND REPLY IN
                                                                  JORGE CERVANTES, CEC, LLC d/b/a                        SUPPORT OF MOTION TO
                                                            15    DEALER DIRECT SYSTEMS and/or DEALER                    DISMISS AMENDED COMPLAINT
                                                                  DIRECT CONSULTANTS, ROBERT KONZEN
                                                            16    and RELIABLE DEALER SERVICES, LLC,                     (FIRST REQUEST)
                                                            17                           Defendants.
                                                                                                                                       ECF No. 32
                                                            18

                                                            19            Plaintiffs Vanguard Dealer Services, LLC and Motor Dealer Services Group, LLC move under
                                                            20   Federal Rule of Civil Procedure 6(b) and Local Rule IA 6-1 to extend time to file their response to
                                                            21   specially appearing defendant Robert Konzen's motion to dismiss amended complaint for lack of
                                                            22   personal jurisdiction pursuant to Rule 12(b)(2); motion to dismiss for improper venue pursuant to Rule
                                                            23   12(b)(3), motion to transfer venue in the alternative; motion to dismiss for failure to state a claim under
                                                            24   Rule 12(b)(6), and motion to strike pursuant to Rule 12(e) (the motion) filed on August 30, 2021. ECF
                                                            25   No. 30. Plaintiffs also move under the same rules to extend Konzen's reply deadline.
                                                            26            Plaintiffs' response to Konzen's motion is currently due on September 13, 2021. Plaintiffs
                                                            27   request a two-week extension through September 27, 2021 to respond to the motion. Plaintiffs also
                                                            28   request a two-week extension through October 18, 2021, for Konzen to reply in support of his motion.

                                                                 {59897708}
                                                                     Case 2:21-cv-01121-JAD-EJY Document 33 Filed 09/13/21 Page 2 of 2




                                                             1            This is plaintiffs' first request for extension of time relating to the motion and is not intended

                                                             2   to cause any delay or prejudice to any party. Plaintiffs are requesting the extensions due to a

                                                             3   combination of counsel's time off due to the care-taking of his son as a result of the COVID-19

                                                             4   pandemic, observing the Jewish holidays, and as a professional courtesy to Konzen. Konzen does not

                                                             5   object to this request.

                                                             6            Plaintiffs respectfully request that the deadline for the response to Konzen's motion, ECF No.

                                                             7   30, be extended through September 27, 2021, and that the deadline for the reply in support of Konzen's

                                                             8   motion be extended through October 18, 2021.

                                                             9            DATED this 10th day of September, 2021.

                                                            10                                                   AKERMAN LLP
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                   /s/ Scott R. Lachman
                                                                                                                 MELANIE D. MORGAN, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                                 Nevada Bar No. 8215
AKERMAN LLP




                                                            13                                                   SCOTT R. LACHMAN, ESQ.
                                                                                                                 Nevada Bar No. 12016
                                                            14                                                   1635 Village Center Circle, Suite 200
                                                                                                                 Las Vegas, Nevada 89134
                                                            15

                                                            16                                                   Attorneys for Vanguard Dealer Services, LLC and Motor
                                                                                                                 Dealer Services Group, LLC
                                                            17

                                                            18

                                                            19                                                 ORDER

                                                            20
                                                                   Good cause appearing, IT IS HEREBY ORDERED that the unopposed motion to extend time
                                                            21   [ECF. No. 32] is GRANTED. the deadline for the response to Konzen's motion is extended to
                                                                 September 27, 2021, and the deadline for the reply is extended to October 18, 2021.
                                                            22

                                                            23                                                        _________________________________
                                                                                                                      U.S. District Judge Jennifer A. Dorsey
                                                            24                                                        Dated: September 13, 2021
                                                            25

                                                            26

                                                            27

                                                            28


                                                                 {59897708}
